Exhibit 10.3

 

DIRECTORS AGREEMENT

 

This Directors Agreement (this “Agreement”) is made and entered into this
         day of                             , 2009, by and between 1st Pacific
Bancorp, a California corporation (“1st Pacific Bancorp”) and
                                       (“Affiliate”) with reference to the
following facts:

 

RECITALS

 

A.                                   First Business Bank, National Association,
a national banking association (“First Business Bank”), FB Bancorp, a California
corporation (“FB Bancorp”), 1st Pacific Bank of California, a California
state-chartered commercial bank and the wholly-owned subsidiary of 1st Pacific
Bancorp (“1st Pacific Bank”), and 1st Pacific Bancorp have entered into that
certain Agreement and Plan of Merger dated as of this date (the “Reorganization
Agreement”), pursuant to which: (i) FB Bancorp and First Business Bank will
reorganize and FB Bancorp will become the bank holding company for First
Business Bank (the “Bank Holding Company Formation”); (ii) immediately
thereafter, FB Bancorp will cause the merger of a wholly-owned merger subsidiary
with and into 1st Pacific Bancorp (the “Merger”), with 1st Pacific Bancorp as
the resultant or surviving corporation in the Merger (the “Surviving
Corporation”); (iii) immediately thereafter, the Surviving Corporation will
merge with FB Bancorp (the “Bank Holding Company Merger”) with the Surviving
Corporation as the resultant or surviving bank holding company (the “Surviving
Bank Holding Company”) for First Business Bank and 1st Pacific Bank; and
(iv) immediately thereafter, the Surviving Bank Holding Company will cause the
merger of First Business Bank with 1st Pacific Bank (the “Bank Merger”) with 1st
Pacific Bank as the resultant or surviving bank in the Bank Merger (the
“Surviving Bank”).

 

B.                                     As a condition to its willingness to
enter into the Reorganization Agreement, and in reliance on Affiliate’s
representations, warranties, covenants and agreements hereunder, 1st Pacific
Bancorp has requested that Affiliate agree, and Affiliate has agreed, to enter
into this Agreement and to perform Affiliate’s duties and obligations hereunder.

 

NOW, THEREFORE, in consideration of the promises and of the representations,
warranties and covenants, agreements and conditions contained herein and in the
Reorganization Agreement, the parties hereto agree as follows:

 

AGREEMENT

 

1.                                      AGREEMENTS OF AFFILIATE

 

1.1.                            Agreement to Vote.  At any meeting of the
shareholders of First Business Bank to approve the Holding Company Formation,
the Merger, the Reorganization Agreement and the transactions contemplated
thereby, Affiliate shall vote or cause to be voted all shares of common stock of
First Business Bank, $5.00 par value per share (“First Business Bank Stock”)
owned by Affiliate and any other shares of First Business Bank Stock hereafter
acquired by Affiliate in favor of, and to approve, the principal terms of the
Holding Company Formation, the Merger and any other matter contemplated by the
Reorganization Agreement which requires the approval of the shareholders of
First Business Bank.

 

1

--------------------------------------------------------------------------------


 

1.2.                            Agreement to Recommend.  Subject to Affiliate’s
fiduciary obligations under applicable law, Affiliate shall recommend to the
shareholders of First Business Bank to vote in favor of, and to approve, the
principal terms of the Merger and any other matters contemplated by the
Reorganization Agreement.

 

1.3.                            Restrictions on Dispositions.  Affiliate agrees
that, except with the prior written consent of 1st Pacific Bancorp, or pursuant
to the Merger, Affiliate will not pledge nor otherwise encumber, sell, assign or
otherwise dispose of any shares of First Business Bank Stock currently owned or
acquired by Affiliate after the date of this Agreement.

 

1.4.                            Cooperation.  Subject to Affiliate’s fiduciary
obligations under applicable law, Affiliate agrees to cooperate fully with 1st
Pacific Bancorp and 1st Pacific Bank in connection with the Merger and the other
transactions contemplated in the Reorganization Agreement.

 

2.                                      REPRESENTATIONS AND WARRANTIES OF
AFFILIATE

 

Affiliate represents and warrants to and agrees with 1st Pacific Bancorp as
follows:

 

2.1.                            Capacity.  Affiliate has all the requisite
capacity and authority to enter into and perform Affiliate’s obligations under
this Agreement.

 

2.2.                            Binding Agreement.  This Agreement constitutes
the valid and binding obligation of Affiliate, except as the enforcement hereof
may be limited by general principles of equity.

 

2.3.                            Non-Contravention.  The execution and delivery
of this Agreement by Affiliate does not, and the performance by Affiliate of
Affiliate’s obligations hereunder and the consummation by Affiliate of the
transactions contemplated hereby will not, violate or conflict with or
constitute a default under any agreement, instrument, contract or other
obligation or any order; arbitration award, judgment or decree to which
Affiliate is a party or by which Affiliate is bound, or any statute, rule or
regulation to which Affiliate or any of Affiliate’s property is subject.

 

2.4.                            Ownership of Shares.  Schedule 1 hereto
correctly sets forth the number of shares of First Business Bank Stock owned by
Affiliate, or with respect to which Affiliate has voting power or beneficial
ownership, as of the date hereof.  Affiliate has good title to all of the shares
of First Business Bank Stock indicated as owned by Affiliate in the capacity set
forth on Schedule 1 as of the date hereof and such shares of First Business Bank
Stock are so owned free and clear of any liens, security interests, charges or
other encumbrances, except as set forth in Schedule 1.

 

3.                                      TERMINATION

 

3.1.                            Termination Date.  This Agreement shall
terminate and be of no further force and effect upon the earlier of (i) the
termination of the Reorganization Agreement in accordance with the terms
thereof, or (ii) the consummation of the Merger and the other matters
contemplated by the Reorganization Agreement.

 

3.2.                            Effect of Termination.  Upon the termination of
this Agreement in accordance with Section 3.1 hereof, the respective obligations
of the parties hereto shall immediately become void and have no further force or
effect.

 

2

--------------------------------------------------------------------------------


 

4.                                      EQUITABLE RELIEF.  Affiliate
acknowledges and agrees that 1st Pacific Bancorp’s remedies at law for breach of
any of the provisions of this Agreement may be inadequate and, in recognition of
this fact, Affiliate agrees that, in the event of such breach, in addition to
any remedies at law it may have, 1st Pacific Bancorp, without posting any bond,
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy that may be available. Affiliate further
acknowledges that should Affiliate violate any of the provisions of this
Agreement, it will be difficult to determine the amount of damages resulting to
1st Pacific Bancorp and that in addition to any other remedies it may have, 1st
Pacific Bancorp shall be entitled to temporary and permanent injunctive relief
without the necessity of proving damages.

 

5.                                      MISCELLANEOUS

 

5.1.                            Expenses.  Each party hereto shall pay its own
costs and expenses, including, without limitation, those of its attorneys and
accountants, in connection with this Agreement and transactions covered and
contemplated hereby.

 

5.2.                            Notices.  All notices, demands or other
communications hereunder shall be in writing and be made by (a) hand delivery;
(b) overnight mail; (c) United States mail, first class, certified or postage
prepaid; or (d) facsimile transmission, and shall be deemed to have been duly
given (i) on the date of service if delivered by hand or facsimile transmission
(provided that telecopied notices are also mailed by United States mail, first
class, certified or registered, postage prepaid); (ii) on the next day if
delivered by overnight mail; or first class, certified or registered, postage
prepaid, and properly addressed as follows:

 

(a)                                  If to 1st Pacific Bancorp:

Ronald J. Carlson

President and Chief Executive Officer

9333 Genesee Avenue #300

San Diego, California

 

(b)                                 If to Affiliate:

to the address noted on the final page hereof.

 

 

The persons or addresses to which mailings or deliveries shall be made may
change from time to time by notice given pursuant to the provisions of this
Section 5.2.

 

5.3.                            Successors and Assigns.  All terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective transferees, successors and assigns;
provided, however, that, except as otherwise contemplated herein, this Agreement
and all rights, privileges, duties and obligations of the parties hereto may not
be assigned or delegated by Affiliate without the prior written consent of 1st
Pacific Bancorp and any purported assignment in violation of this Section 5.3
shall be null and void.

 

3

--------------------------------------------------------------------------------


 

5.4.                            Third Party Beneficiaries.  Each party hereto
intends that this Agreement shall not benefit, or create any right or cause of
action in or on behalf of, any person other than the parties hereto. As used in
this Agreement, the term “party” or “parties” shall refer only to 1st Pacific
Bancorp and Affiliates.

 

5.5.                            Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one instrument.

 

5.6.                            Governing Law; Jurisdiction.  This Agreement is
made and entered in the State of California and the laws of the State of
California shall govern the validity and interpretation hereof and the
performance of the parties hereto of their respective duties and obligations
hereunder. In an action or suit brought by Affiliate or 1st Pacific Bancorp to
enforce any provision hereof, or for damages for the breach hereof, such action
or suit shall be commenced and maintained exclusively in the state superior
courts located in San Diego County, California or Federal district courts
located in San Diego County, California, and the parties hereto agree not to
challenge the selection of that venue in any such proceeding for any reason,
including, without limitation, on the grounds that such venue is an inconvenient
forum.

 

5.7.                            Attorney’s Fees. In the event Affiliate or 1st
Pacific Bancorp brings an action or suit against the other party by reason of
any breach of any covenant, agreement, representation, warranty or other
provision hereof or any breach of any duty or obligation created hereunder by
such other party, the prevailing party, as determined by the court or other body
having jurisdiction, shall be entitled to have and recover of and from the
losing party, as determined by the court or other body having jurisdiction, all
reasonable costs and expenses incurred or sustained by such prevailing party in
connection with such action or suit, including, without limitation, legal fees
and court costs (whether or not taxable as such).

 

5.8.                            Captions.  The captions contained in this
Agreement are for convenience of reference only and do not form a part of this
Agreement.

 

5.9.                            Waiver and Modification.  No waiver of any term,
provision or condition of this Agreement, whether by conduct or otherwise, in
any one or more instances, shall be deemed to be construed as a further or
continuing waiver of any such term, provision or condition of this Agreement.
This Agreement may be modified or amended only by an instrument of equal
formality signed by the parties or their duly authorized agents.

 

5.10.                     Entire Agreement.  The making, execution and delivery
of this Agreement by the parties hereto have not been induced by any
representation, statements, warranties or agreements other than those expressed
herein. This Agreement, in addition to the applicable provisions of the
Reorganization Agreement, embodies the entire understanding of the parties and
there are no further or other agreements or understandings, written or oral, in
effect between the parties relating to the subject matter hereof, unless
expressly referred to by reference herein.

 

5.11.                     Severability.  Whenever possible, each provision of
this Agreement and every related document shall be interpreted in such manner as
to be valid under applicable law.  However, if any provision of any of the
foregoing shall be invalid or prohibited under said applicable law, it shall be
construed, interpreted and limited to effectuate its purpose to the maximum
legally permissible extent.  If it cannot be so construed and interpreted so as
to be valid under such law, such provision shall be ineffective to the extent of
such invalidity or prohibition without invalidating the remainder of such
provision or the remaining provisions of this Agreement, and this Agreement
shall be construed to the minimum extent possible to carry out its terms without
such invalid or unenforceable provision or portion thereof.

 

4

--------------------------------------------------------------------------------


 

5.12.                     Not in Director Capacity.  Affiliate, who is a
director of First Business Bank, makes no agreement or understanding herein in
his or her capacity as such director.  Affiliate signs solely in his or her
capacities as owner of or holder of the power to vote shares of First Business
Bank Stock.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

1st PACIFIC BANCORP

 

 

 

 

 

By:

 

 

 

Ronald J. Carlson, President and

 

 

Chief Executive Officer

 

 

 

AFFILIATE

 

 

 

 

 

 

 

 

(Signature) 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City, State and Zip Code)

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

 

Number

 

 

 

Name

 

Shares

 

Options

 

Nature of Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------